                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERi"- DISTRICT OF PENNSYLVANIA

MARY ANN VAN LIEU,
    Plaintiff,
                                                                      CIVIL ACTION
        v.                                                            NO. 19-CV-0788

SAPA EXTRUSIONS,
     Defendant.

                                              ORDER

        AND NOW, this)8 ~y of February, 2019, upon consideration of prose Plaintiff Mary

Ann Van Lieu's Motion for Leave to Proceed In Former Pauperis (ECF No. I), Complaint (ECF

So. 2), and Motion for Appointment of Counsel (ECF No. 3), it is hereby ORDERED that:

        I.     Leave to proceed informa pauperis is GRANTED.

        2.     The Complaint is DEEMED filed.

        3.     The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court's Memorandum.

        4.     Van Lieu is given leave to file an amended complaint within thirty (30) days of

the date of this Order in the event that she can state plausible claims that cure the defects noted in

the Court's Memorandum. Any amended complaint shall be a complete document that identifies

all of the defendants in the caption and body, and shall describe in detail the basis for Van Lieu's

claims against each defendant. Upon the filing of an amended complaint, the Clerk of Court

shall not make service until so ORDERED by the Court.

       5       The Clerk of Court is DIRECTED to provide Van Lieu a blank copy of this

Court's current form complaint for a plaintiff filing an employment discrimination lawsuit
bearing the civil action number for this case. Van Lieu may use this form to file her amended

complaint.

       6.      Van Lieu's Motion for Appointment of Attorney (ECF No. 3) is DENIED

without prejudice at this time.

       7.      If Van Lieu fails to file an amended complaint, her case may be dismissed for

failure to prosecute without further notice.
